DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed on 07/25/2022 in which claims 1-15 are pending, claims 1 and 10 are independent have been entered of record.

Information Disclosure Statement
IDS filed on 07/06/2022 is fully considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub. 2015/0155025) in view of Shin et al. (US Pub. 2019/0347019). 
Regarding claim 1, Fig. 1 of Lee discloses an apparatus comprising: 
a plurality of memory banks; 
and a plurality of refresh control circuits, individual ones of the plurality of refresh control circuits associated with corresponding individual ones of the plurality of memory banks, wherein individual ones of the plurality of refresh control circuits [130] are configured to cause one of a plurality of refresh operation types [controller 130 controls activation of each word line (WL0 to WLN) to perform refresh operation] to be performed on the corresponding individual ones of the plurality of memory banks [140] responsive, at least in part, to a refresh type signal [normal refresh (N_REF) or smart refresh (S_REF1 or S_REF2)], wherein a refresh operation type [normal refresh or smart refresh] of the plurality of refresh operations types is based, at least in part, on a state of the refresh type signal [N_REF or S_REF1 or S_REF2]; and 
a refresh type state control circuit [combination of 110 and 120] configured to provide the refresh type signal [N_REF, S_REF1, or S_REF2] to the plurality of refresh control circuits [130], wherein the refresh type signal comprises a plurality of refresh type signals, wherein a first refresh type signal [normal refresh type (N_REF)] of the plurality of refresh type signals is provided to a first group of the plurality of first refresh control circuits [130] and a second refresh type signal of the plurality of refresh type signals [S_REF1 and S_REF2] is provided to a second group of the plurality of first refresh control circuits [within 130, the second group that control different section of wordlines, similar to word line group 610 in Fig. 6], wherein a state of the first refresh type signal is different from a state of the second refresh type signal [as shows in Fig. Fig. 2, state of N_REF, S_REF1, and S_REF2 are different at different time].
Fig. 1 of Lee shows one memory bank [140] and one refresh control circuit [130]. However, having more banks and more refresh control circuit associates with each bank is well known in the art. As shows in Fig. 2 of Shin, there are plurality of memory bank [BANK 1 TO BANK 4] and plurality of refresh control circuit [220a to 220d], and each refresh control circuit associates with each bank.
It would have been obvious to one of ordinary still in the art before the effective filing date of the claimed invention to apply the teaching of Shin’s memory device having plurality of refresh control circuit associates with plurality of memory banks to the teaching of Lee’s memory device having two different fresh types such that Lee memory device can have higher capacity.
Regarding claim 2, Fig. 1 of Lee discloses a refresh pump generator [within the combination of 110 and 120] configured to provide at least one pump responsive, at least in part, to an active refresh signal [REF], wherein the refresh type state control circuit is configured to change at least one of the state of the first refresh type signal [N_REF] or the state of the second refresh type signal [S_REF1, S_REF2] responsive to the at least one pump [clearly shows in Fig. 2].
Regarding claim 3, Fig. 2 of Lee discloses wherein each refresh type signal [N_REF, S_REF1, and S_REF2] of the plurality of refresh type signals has a different state [different state at different times].
Regarding claim 4, Fig. 4 of Lee discloses wherein the refresh type state control circuit comprises a counter configured to generate the plurality of refresh type signals [paragraph 0047].
Regarding claim 5, Fig. 4 of Lee discloses wherein the counter is a one-bit counter [as discloses in paragraph 0047, the counter counts one number at a time].
Regarding claims 10 and 13, Fig. 1 of Lee discloses an apparatus comprising: 
a refresh control circuit comprising a first portion [combination of 110 and 120] and a second portion [130] including a plurality of portions, 
wherein the first portion [combination of 110 and 120] includes a counter circuit [within 120 or 410 in Fig. 4, paragraph 0047] configured to provide, based at least in part, on a count value, a first refresh type signal [S_REF1] to at least one of the plurality of portions of the second portion [130] and a second refresh type signal [N_REF] to at least another one of the plurality of portions of the second portion [another portion of 130], wherein a state of the first refresh type signal and a state of the second refresh type signal indicate a refresh operation type of a plurality of refresh operation types [smart refresh type and normal refresh type] to be performed during a refresh operation [clearly shows in Fig. 2], and 
wherein the second portion [130] is configured to cause the refresh operation to be performed on a memory bank [140], wherein the refresh operation performed on individual ones of the plurality of memory banks is of the refresh operation type indicated by the first refresh type signal [smart refresh signal] or the second refresh type signal [normal refresh].
Fig. 1 of Lee shows one memory bank [140] and one refresh control circuit [130]. However, having more banks and more refresh control circuit associates with each bank is well known in the art. As shows in Fig. 2 of Shin, there are plurality of memory bank [BANK 1 TO BANK 4] and plurality of refresh control circuit [220a to 220d], and each refresh control circuit associates with each bank.
It would have been obvious to one of ordinary still in the art before the effective filing date of the claimed invention to apply the teaching of Shin’s memory device having plurality of refresh control circuit associates with plurality of memory banks to the teaching of Lee’s memory device having two different fresh types such that Lee memory device can have higher capacity.
Regarding claim 11, Fig. 4 of Lee discloses wherein the first portion further includes a refresh pump generator [within 110 and 120 in Fig. 1] configured to provide a plurality of pumps [2] responsive to a refresh signal [REF], wherein the counter circuit [within circuit 410, paragraph 0047] is configured to change the count value responsive to each pump of the plurality of pumps.
Regarding claim 12, Fig. 4 of Lee discloses wherein the counter circuit is configured to change the count value responsive to a falling edge of each pump [REF or CKE] of the plurality of pumps [paragraphs 0047 and 0048].
Regarding claim 14, Fig. 1 of Lee discloses a command decoder [combination of 110 and 120] circuit included in the peripheral region, wherein the refresh operation is performed responsive, at least in part, to an active refresh signal [REF] provided by the command decoder.
Regarding claim 15, Fig. 2 of Lee discloses wherein the state of the first refresh type signal [S_REF1] is complementary to the state of the second refresh type signal [N_REF, when N_REF is low, S_REF1 is high and vice versa].

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub. 2015/0155025) in view of Shin et al. (US Pub. 2019/0347019) and further in view of Yoshida et al. (US Pub. 2015/0036445).
Regarding claims 6-8,  Fig. 4 of Lee discloses wherein the refresh type state control circuit comprises: a flip-flop circuit [within 411, paragraph 0047], wherein an output of the flip-flop circuit provides the first refresh type signal [2]; and an output circuit [412] configured to receive the output of the flip-flop [411] as an input and an output of the output circuit provides the second refresh type signal [S_REF1, S_REF2]. Lee discloses an output circuit, but does not specifically disclose the output circuit comprises in inverter, and wherein the output of the inverter is further provided as a data input to the flip-flop, and wherein the refresh type state control circuit further comprises a second inverter configured to receive a pump signal as an input and provide an inverted pump signal as an output to a clock input of the flip-flop. However, Fig. 8 and Fig. 9 of Yoshida discloses a refresh control circuit comprises an output [Fig. 9] having invertor configure to receive the output [RATLAT<12>] of the flip-flop [50 in Fig. 8], and wherein the output of the inverter is further provided as a data input to the flip-flop [FF1], and wherein the refresh type state control circuit further comprises a second inverter [same invertor as first] configured to receive a pump signal [indirectly from circuit 46 and 47 in Fig. 8] as an input and provide an inverted pump signal as an output to a clock input of the flip-flop [FF1 and FF2].
It would have been obvious to one of ordinary still in the art before the effective filing date of the claimed invention to apply the teaching of Yoshida’s refresh controller having flip-flop and invertors to the teaching of Lee’s refresh controller having flip-flop for a purpose of simplifying a signal generating circuit. 

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9, the prior art does not teach or suggest either alone or in combination wherein the refresh type state control circuit further comprises: a first latch configured to latch the output of the inverter responsive to a falling edge of the pump signal; and a second latch configured to latch the output of the flip-flop responsive to the falling edge of the pump signal.

Response to Arguments
Applicant's arguments filed on 07/25/2022 have been fully considered but they are not persuasive.
Applicant argues that Lee in view of Shin doesn’t teach or suggest either alone or in combination “wherein a first refresh type signal of the plurality of refresh type signals is provided to a first group of the plurality of first refresh control circuits and a second refresh type signal of the plurality of refresh type signals is provided to a second group of the plurality of first refresh control circuits, wherein a state of the first refresh type signal is different from a state of the second refresh type signal”. Applicant is reminded that the claims are examined in light of broadest reasonable interpretation. Also, although the claims are examined in light of specification, limitations from specification are not read into the claims. See MPEP 2100. As shows in Fig. 1 of Lee, there are plurality of refresh type signals [N_REF, S_REF1, and S_REF2], wherein a first refresh type [normal refresh type N_REF] of the plurality of refresh type signals [N_REF, S_REF1, and S_REF2] is provided to a first group of the plurality of first refresh control circuits [Fig. 1 shows 1 control circuit 130. However, since circuit 130 receives different refresh type signals at different port. Each port is a refresh control circuit. Since there are multiple ports to receive multiple refresh type signal, there are plurality of refresh control circuits within 130] and a second refresh type signal [S_REF1] of the plurality of refresh type signals is provided to a second group of the plurality of first refresh control circuits [the refresh control circuit within 130 that receives S_REF1 signal], wherein a state of the first refresh type signal is different from a state of the second refresh type signal [as shows in Fig. 2, sate of N_REF and S_REF1 are different at different time].
Therefore, applicant’s arguments were fully considered, they are not persuasive.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709. The examiner can normally be reached MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHAN TRAN/Primary Examiner, Art Unit 2825